Citation Nr: 0631336	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-10 750	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968, including one year of service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran requested that he be afforded a hearing when he 
submitted his substantive appeal in March 2003.  In May 2003 
the veteran agreed to participate in a video conference 
hearing and waived his right to appear personally before the 
Board.  The veteran was informed that the hearing was 
scheduled at the RO in April 2004.  The veteran failed to 
report for the hearing.  There was no indication that there 
was good cause for his failure to report; nor has he 
indicated that he desires to reschedule the hearing.  
Accordingly, the Board considers the request for a hearing to 
be withdrawn.  38 C.F.R. § 20.704(d) (2006).  

The veteran's case was remanded to the RO for additional 
development in April 2004.  The case is again before the 
Board for appellate review.

(Consideration of entitlement to service connection for PTSD 
is again deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The veteran does not have a back disability attributable to 
his period of active military service.  




CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from August 1966 to July 
1968.  Service medical records (SMRs) were requested from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in August 2002 and August 2005.  The NPRC reported 
that no service medical records were available for review 
following an extensive and thorough search.  The NPRC 
concluded that the records either do not exist, that the NPRC 
does not have them, or that further efforts to locate them 
would be futile.

Private medical records from Rock Island Franciscan Hospital 
dated from January 1986 to November 1992 were associated with 
the claims file.  The veteran was noted to have full range of 
motion in his back and extremities in January 1986.  In 
December 1988 the veteran was noted to have been involved in 
a motor vehicle accident.  He denied injuries except a cut to 
his lip.  X-rays of the cervical spine revealed no bone 
abnormalities, no fractures, and no dislocations.  

An August 1994 Social Security Administration (SSA) award 
indicates that the veteran was awarded supplemental security 
income for severe alcohol dependence, passive aggressive 
personality disorder, degenerative changes of the lumbar 
spine, degenerative joint disease and status post fracture of 
the left ankle, and a history or pancreatitis.  A January 
2005 request for the medical records relied upon by the SSA 
in 1994 received a negative reply because the veteran's 
folder had been destroyed.  

Also associated with the claims file are private treatment 
reports from Trinity Medical Center dated from June 1994 to 
August 1994.  The records are negative for treatment related 
to a back disability.  

The veteran was afforded a VA spine examination in September 
1995.  The veteran reported chronic lower back pain in the 
lumbosacral region for twenty years.  He described the pain 
as a constant and nagging dull ache which occasionally 
radiated to his posterior thighs.  He denied weakness and 
numbness.  Physical examination revealed that the veteran's 
posture showed some mild kyphosis of the thoracic region and 
questionable rotary component of the spine.  Palpation of the 
spinal cord showed mild paracervical muscle tenderness.  
Musculature of the back appeared tense but symmetric and 
well-developed.  Neurological examination showed no evidence 
of radiculopathy or nerve root impairment.  X-rays of the 
lumbar spine revealed moderate degenerative joint disease and 
questionable mild rotational lumbar movement.  The examiner 
diagnosed the veteran with degenerative joint disease with 
musculo-ligamentous spasm, possible mild scoliosis, and no 
other evidence of neurologic involvement.  

A general VA medical examination also dated in September 1995 
revealed a diagnosis of chronic low back pain with no 
evidence of nerve root compression.  An x-ray of the 
lumbosacral spine revealed no bone or joint abnormalities and 
normal alignment of the lumbosacral spine.  

Associated with the claims file are private medical records 
from M. Miniter, M.D., dated from November 1995 to July 1996.  
In January 1996 the veteran's mid-back was noted to be normal 
and he had good range of motion with tenderness over the 
lumbosacral muscles.  In April 1996 the veteran was noted to 
smell strongly of alcohol.  His mid-back was noted to be 
normal and he had good range of motion with tenderness over 
the lumbosacral muscles.  A July 1996 office note revealed 
low back pain of unknown etiology.  X-rays of the lumbar 
spine revealed some apophyseal arthritis of the lower lumbar 
spine.  A July 1996 computed tomography (CT) scan of the 
lumbar spine revealed a diagnosis of degenerative disc 
bulging diffusely at the L4-L5 and L5-S1 consistent with 
decreased disc space height seen on x-rays.  No focal 
herniated disc was observed.  

The veteran was also afforded a VA examination for his back 
disability in March 2002.  The examiner noted that the 
history the veteran presented was at odds with the medical 
records in his claims file.  The veteran reported the he was 
in an accident in Vietnam in which he was locked in the 
hospital for a week with back pain.  The examiner reported 
that other medical records indicate that the veteran has 
previously complained that his back pain started when he was 
doing heavy labor in his twenties.  There was minimal 
radiation and no neurologic signs including no loss of 
bladder or bowel function and no paresthesias.  Physical 
examination revealed that the veteran ambulated without a 
limp or antalgia.  He was able to sit on a chair without 
assistance and rise without support.  He had full range of 
motion with excellent flexion, extension, and lateral 
rotation.  There was no lumbar or sacral tenderness.  The 
examiner noted that the veteran has a history of degenerative 
joint disease.  The examiner diagnosed the veteran with low 
back pain secondary to mild degenerative arthritis.  

VA outpatient treatment reports dated from December 2003 to 
March 2005 were negative for any reference to treatment for a 
back disability.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence of record reveals that the veteran was noted to 
have full range of motion in his back and extremities in 
January 1986.  In December 1988 the veteran was noted to have 
been involved in a motor vehicle accident.  X-rays of the 
cervical spine revealed no bone abnormalities, no fractures, 
and no dislocations.  The veteran was awarded Social Security 
benefits in August 1994 in part due to degenerative changes 
of the lumbar spine.  Medical records relied upon in making 
that determination were unavailable.  The veteran was 
diagnosed with degenerative joint disease with musculo-
ligamentous spasm at a VA spine examination in September 
1995.  The veteran was diagnosed with low back pain secondary 
to mild degenerative arthritis at his March 2002 VA 
examination.  

The evidence of record, taken as a whole, does not reflect 
that the veteran's current back disability is related to 
service.  While SMRs were unavailable, the veteran separated 
from service in 1968.  The first evidence of a back 
disability came by way of the SSA determination that the 
veteran had degenerative changes of the lumbar spine in 1994, 
some twenty-six years after the veteran separated from 
service.  As noted above, private medical records dated in 
January 1986 did not reveal a disability of the back.  The 
March 2002 VA examiner reported that other medical records 
indicate that the veteran complained that his back pain 
started when he was doing heavy labor in his twenties.  The 
absence of any problem requiring medical treatment when the 
veteran separated from service or for many years thereafter 
strongly suggests that the veteran's back disability is not 
attributable to his military service.  The lack of continuity 
of treatment from the time the veteran separated from service 
until he was granted benefits by SSA in 1994 for degenerative 
changes of the lumbar spine among other things is likewise 
significant.  Consequently, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The absence of evidence of back 
disability for so many years and lack of medical nexus is of 
greater evidentiary weight than evidence showing disability 
beginning years after service.  Additionally, the presumption 
of 38 C.F.R. § 3.307 does not apply in the veteran's favor 
because arthritis was not shown within a year of his 
separation from service.

The Board notes that the veteran has alleged that his back 
disability is related to his military service.  While the 
veteran is capable of providing information regarding the 
current condition of his back, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran's claim was submitted in November 2001.  The RO 
wrote to the veteran in January 2002 and June 2004 and 
informed him of the evidence he needed to substantiate his 
claim of service connection.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The RO sent a follow-up letter to the veteran in 
August 2005 and informed him of the status of his claim.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
attempted to obtain service medical records and SSA medical 
records.  Private treatment reports were associated with the 
claims file.  The veteran was afforded several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for a back disability should be granted.  


ORDER

Entitlement to service connection for a back disorder is 
denied.


REMAND

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  

The veteran's DD214 indicates that the veteran military 
occupation specialty was a field radio technician.  He 
received a National Defense Service Medal, Republic of 
Vietnam Campaign Medal, Vietnam Service Medal with Three 
Bronze Service Stars, and Marksman (Rifle) Badge, none of 
which is indicative of combat.

The veteran was afforded a VA psychological examination in 
March 2002.  The veteran reported that he was involved in 
combat and killed at least three hundred people.  He reported 
problems with recurrent nightmares which wake him up two to 
three times a week.  He said he has chronically poor sleep.  
He reported an exaggerated startle response and triggers 
during the day including movies and police with guns that 
remind him of Vietnam.  The examiner diagnosed the veteran 
with mild to moderate PTSD, dysthymia, and alcohol 
dependence.  The examiner noted that the veteran had a 
continued problem with alcohol dependence for which he has 
been in denial for many years.  The examiner opined that the 
veteran's drinking was his biggest or at least a contributing 
factor in his problems, as was his PTSD.  The examiner noted 
that no progress would be made with dealing with his PTSD 
symptoms as long as the veteran continued to drink heavily 
and refused to get treatment.  It does not appear that the 
examiner performed any psychological testing.  Furthermore, 
the examiner diagnosed the veteran with PTSD, but failed to 
link it to the veteran's claimed stressor(s).  

The veteran submitted a stressor statement in April 2002.  He 
reported that a fellow serviceman by the name of Chabek was 
killed in service.  He also reported a line of duty attack in 
July 1967, a mortar attack in September 1967, and another 
fellow serviceman whose name he could not remember who was 
killed by a land mine in December 1967.  On his VA Form 9 the 
veteran reported that the name of the soldier killed was 
Chabay not Chabek.  The RO reported that no individuals by 
the name of Chabek were listed on the Vietnam Veterans 
Memorial Directory.  However, the RO has not attempted to 
obtain a unit history for the veteran or otherwise attempt to 
verify either of the veteran's claimed stressors regarding 
attacks on his unit.  An attempt should be made to verify the 
claimed stressors.  

(The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify 
the occurrence of the veteran's 
claimed in-service stressors.  All 
agencies that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  

2.  After completing all the 
development actions requested above, 
the veteran should be afforded a VA 
examination by a psychiatrist.  The 
claims file should be reviewed by 
the examiner as part of the overall 
examination.  Prior to examination, 
all indicated studies, tests and 
evaluations deemed necessary should 
be performed, but should 
specifically include psychological 
testing, including tests to 
determine whether the veteran in 
fact has PTSD.  The psychiatrist 
should review the test results and 
should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one 
or more of the in-service stressors 
reported by the veteran.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  

3.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


